Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on June 23, 2021. Claims 1-17 are pending.
Priority
Application 17/356,093 was filed on June 23, 2021.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Specification
The disclosure is objected to because of the following informality: on page 8, line 19, “orifices” should read “orifice”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, a “means for attaching” the plate to the strap is claimed. Additionally, this “means for attaching” is referenced further in claim 1 and in claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A “method of using” is claimed without including any steps for performing the method.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dering et al. (US Patent No. 9,247,787 B2) (hereinafter Dering).
Regarding claim 1, Dering teaches a buckle (female housing 101) for a fixation system (Abstract: “connection system”) of a strap to a camera (Abstract, lines 2-3), including a plate (Claim 1: “top surface”) and a means for attaching (bar 104) the plate to a strap, the plate including a first hole (Col. 3, lines 9-10 “open end”) able to receive a button (anchor 100) of the fixation system, a second hole (Col. 3, line 10 “enclosed end”) able to receive the button (anchor 100), and a protrusion (Annotated Fig. 7, shown below) located between the first and second holes (open end and enclosed end), the first hole (open end) being located between the means for attaching (bar 104) and the second hole (enclosed end) (Annotated Fig. 7), the first and second holes (open end and enclosed end) being so arranged that the button (anchor 100) may be received in the second hole (enclosed end) only by inserting it in the first hole (open end) (Col. 3, lines 2-3) and then moving it from the first hole (open end) into the second hole (enclosed end) (Col. 3, lines 12-14), and so arranged that the button (anchor 100) may be removed from the buckle (female housing 101) only by moving it from the second hole (enclosed end) into the first hole (open end) and then removing it from the first hole (open end) (Col. 3, lines 42-43), characterized in that the plate (top surface) further includes a slit (Annotated Fig. 7) extending from the second hole (enclosed end) towards an outer edge of the plate (top surface).

    PNG
    media_image1.png
    940
    1378
    media_image1.png
    Greyscale

Regarding claim 2, Dering teaches wherein the slit is rectilinear and extends, from the second hole (enclosed end), into a direction opposite the means for attaching (bar 104) (Annotated Fig. 7, shown above). 
Regarding claim 3, Dering teaches wherein the slit extends, from the second hole (enclosed end), into a rectilinear direction passing through a centre of gravity of the first hole (open end) and a centre of gravity of the second hole (enclosed end) (Annotated Fig. 7, shown above). 
Regarding claim 6, Dering teaches wherein the first hole (open end) and/or the second hole (enclosed end) includes a chamfer (Annotated Fig. 7, shown above). 
Regarding claim 9, Dering teaches a button (male attachment anchor 100) for a fixation system (Abstract: “connection system”) of a strap to a camera (Abstract, lines 2-3), the button (anchor 100) being intended to be received in a buckle (female housing 101) of the fixation system (Abstract: “connection system”) for fixation of the strap to the camera, the button (anchor 100) including a first frontal surface (Col. 2, lines 50-51), a second frontal surface (Col. 2, lines 50-51), a cord (Col. 2, line 44 “cord”) secured to the button (anchor 100) between the first and second frontal surfaces (Figs. 1 and 2) and intended to be attached to the camera (Col. 2, lines 56-58), and a cylindrical surface (Figs. 1 and 2) extending between the first and second frontal surfaces, characterized in that it includes a groove (Fig. 2) extending inwards from the cylindrical surface. 
Regarding claim 10, Dering teaches wherein the cylindrical surface has a circular axial cross section (Figs. 1 and 2). 
Regarding claim 11, Dering teaches wherein the first frontal surface and the second frontal surface are plane and parallel to each other (Fig. 2). 
Regarding claim 14, Dering teaches a fixation system (Abstract: “connection system”) of a strap to a camera (Abstract, lines 2-3), including a buckle (female housing 101) according to claim 1. 
Regarding claim 15, as best understood, Dering teaches a method of using (Col. 2, lines 66-67; Col. 3, lines 9-10; Col. 3, lines 34-43) a fixation system (Abstract: “connection system”) according to claim 14 for attaching a strap to a camera (Abstract, lines 2-3). 
Regarding claim 16, Dering teaches a fixation system (Abstract: “connection system”) of a strap to a camera (Abstract, lines 2-3), including a button (anchor 100) according to claim 9. 
Regarding claim 17, as best understood, Dering teaches a method of using (Col. 2, lines 66-67; Col. 3, lines 9-10; Col. 3, lines 34-43) a fixation system (Abstract: “connection system”) according to claim 16 for attaching a strap to a camera (Abstract, lines 2-3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dering in view of Wolf (US Patent No. 4,188,851 A).
Regarding claim 4, Dering does not disclose; however, Wolf teaches wherein a first hole (opening 36) and a second hole (opening 34) have a circular cross-section (Fig. 2) in a plane of a plate (device 30), the second hole having a smaller diameter in cross-section than a diameter in cross-section of the first hole (Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the non-circular shape of the first hole as taught by Dering to include a circular shape as taught by Wolf so that it would be more difficult for a button to accidentally fall out of the first hole. Also, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the second hole with a smaller diameter than a diameter of the first hole as taught by Wolf so that a button in the fastened state could be more securely held in place. 
Regarding claim 5, Dering does not disclose specific dimensions; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed diameter in cross section of the first hole within a range of 14.6 mm and 16.6 mm and/or the diameter in cross section of the second hole within a range of 8.6 mm to 10.6 mm to allow the housing of Dering to be used with an appropriately sized attachment anchor connected to a cord and because discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). 
Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dering. 
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angle of the chamfer with respect to the plane of the plate within a range of 40° to 50° as described in claim 7 and a width of the slit within a range of 3 mm to 5 mm as described in claim 8, to allow the housing of Dering to be used with an appropriately sized attachment anchor connected to a cord and because discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). 
Regarding claims 12 and 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angle of the tapered surface of the groove with respect to the axis of the cylindrical surface within a range of 40° to 50° as described in claim 12 and a width of the bottom cylindrical surface of the groove within a range of 1 mm to 2 mm as described in claim 13 to allow the attachment anchor of Dering to be used with an appropriately sized housing and because discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henius (US Patent No. 278,430 A), Mechem et al. (US Patent No. 4,993,127 A), Fink (US Patent No. 6,226,845 B1), and English (US Publication 2006/0021202 A1) teach similar button fastening systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 9:00 AM - 4:00 PM (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./
Examiner, Art Unit 3677